Exhibit 10.1

STOCK PURCHASE AGREEMENT

Velocity Express Corporation

One Morningside Drive North, Bldg. B, Suite 300

Westport, CT 06880

The undersigned (the “Purchasers”), hereby confirm their agreement with you as
follows:

1. This Stock Purchase Agreement (the “Agreement”) is made as of the date set
forth below among Velocity Express Corporation, a Delaware corporation (the
“Company”), and each of the Purchasers listed on Exhibit A hereto.

2. The Company sold 4,322,770 shares of Series Q Convertible Preferred Stock of
the Company, $0.004 par value per share to Purchasers in private placement
transactions on July 3, 2006 (the “Offering”) exempt from registration under the
Securities Act of 1933, as amended, pursuant to Section 4(2) and Regulation D
thereunder. The Company proposes to sell up to 500,000 additional shares of
Series Q Convertible Preferred Stock (the “Shares”) to Purchasers. The Shares
are initially convertible into 4,545,454 shares (the “Conversion Shares”) of the
Company’s Common Stock, $0.004 par value (the “Common Stock”), subject to
adjustment in accordance with the terms of the Certificate of Designations,
Preferences and Rights of Series Q Convertible Preferred Stock of the Company.
The proceeds from the sale of the Shares, the Notes (as defined below) and the
Warrants (as defined below), net of transaction expenses, will be used (i) to
fund the Company’s acquisition and integration of CD&L, Inc., (ii) to refinance
certain existing indebtedness of the Company, (iii) for the payment of fees and
expenses in connection with the financing of the acquisition of CD&L, Inc. and
(iv) for general corporate purposes.

3. On the basis of the representations, warranties and agreements contained in
this Agreement, and subject to the terms and conditions set forth in this
Agreement, the Company hereby agrees to issue and sell to the Purchasers, and
each Purchaser severally and not jointly, agrees to purchase from the Company
the number of Shares set forth above such Purchaser’s name on the signature page
hereto at a purchase price of $10.00 per Share, pursuant to the Terms and
Conditions for Purchase of Shares attached hereto as Annex I and incorporated
herein by this reference as if fully set forth herein. Unless otherwise
requested by any Purchaser, certificates representing the Shares purchased by
such Purchaser will be registered in such Purchaser’s name and address as set
forth on the signature page hereto.

4. The proceeds from the Offering were released to the Company concurrent with
(i) the Company’s sale of $78,205,000 principal amount of its 12% Senior Secured
Notes due 2010 (the “Notes”) and detachable warrants (“Warrants”), (ii) the
Company’s execution of (a) the execution and delivery of agreements with respect
to the Company’s acquisition of 49% of the outstanding common stock (on a
fully-diluted basis) of CD&L, Inc. (the “CD&L Purchase Agreements”), (b) the
execution and delivery of agreements with the holders of at least an additional
2% of CD&L, Inc.’s outstanding common stock to vote their shares in favor of the



--------------------------------------------------------------------------------

merger under the CD&L Merger Agreement (as defined below) (the “Voting
Agreement”) and (c) the execution and delivery of the Agreement and Plan of
Merger by and among the Company, CD&L Acquisition Corp. and CD&L, Inc. (the
“CD&L Merger Agreement” and, together with the CD&L Purchase Agreements and the
Voting Agreement, the “CD&L Agreements”), (iii) the Company’s execution and
delivery of Registration Rights Agreement in the form attached hereto as Exhibit
B with respect to the Conversion Shares and the shares of Common Stock issuable
upon exercise of the Warrants and (iv) filing of the Certificate of Designations
for the Shares. The Company has heretofore made available to each Purchaser a
copy of the Indenture with respect to the issuance of the Notes, the form of
Warrant and the CD&L Agreements. Purchaser is aware that the Indenture relating
to the Notes contains restrictions on the Company’s ability to pay dividends and
other restricted payments.

5. Jefferies & Company, Inc. joins this Agreement only for purposes of
Section 2.1(f) and Section 10 hereof and solely in its capacity as Closing Agent
(as defined in Section 2.1(f)).

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
as of the 17th day of August, 2006.

Number of Shares Purchased: 13,200

 

 

William S. Lapp

 

  Name of Purchaser   By:  

/s/ William S. Lapp

 

  Print Name:  

William S. Lapp

  Title:  

 

  Address:  

One Financial Plaza, Suite 2500

   

120 South Sixth Street

   

Minneapolis, MN 55402

 

1.   The exact name that your Shares are to be registered in (this is the name
that will appear on your stock certificate(s)). You may use a nominee name if
appropriate:   William S. Lapp 2.   The relationship between the Purchaser and
the registered holder listed in response to item 1 above:   Same 3.   The
mailing address of the registered holder listed in response to item 1 above:  

One Financial Plaza, Suite 2500

120 South Sixth Street

Minneapolis, MN 55402

4.   The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:  
__________________________________________ 5.   The facsimile and email address
of the registered holder listed in the response to item 1 above:  

Fax: 612-338-6651

Email: wlapp@lapplibra.com

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
as of the 17th day of August, 2006.

Number of Shares Purchased: 55,000

 

 

PJ Family Trust, LLC

 

  Name of Purchaser   By:  

/s/ Paul M. Soros

 

 

  Print Name:  

Paul M. Soros

  Title:  

Trustee of Member Trusts

  Address:  

 

1.   The exact name that your Shares are to be registered in (this is the name
that will appear on your stock certificate(s)). You may use a nominee name if
appropriate:  

PJ Family Trust, LLC

 

2.   The relationship between the Purchaser and the registered holder listed in
response to item 1 above:   __________________________________________ 3.   The
mailing address of the registered holder listed in response to item 1 above:  

888 Seventh Avenue, 32nd Fl

New York, NY 10106

4.   The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:  
__________________________________________ 5.   The facsimile and email address
of the registered holder listed in the response to item 1 above:  

Fax: 212-956-5906

Email: psoros@paulsoroinvestments.com

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
as of the 17th day of August, 2006.

Number of Shares Purchased: 30,000

 

 

Andrew K. Boszhardt, Jr.

 

  Name of Purchaser   By:  

/s/ Andrew K. Boszhardt, Jr.

 

  Print Name:  

Andrew K. Boszhardt, Jr.

 

  Title:  

 

  Address:  

660 Madison Ave, 14th Fl NY, NY 10021

 

1.   The exact name that your Shares are to be registered in (this is the name
that will appear on your stock certificate(s)). You may use a nominee name if
appropriate:   Andrew K. Boszhardt, Jr. 2.   The relationship between the
Purchaser and the registered holder listed in response to item 1 above:   same
3.   The mailing address of the registered holder listed in response to item 1
above:  

660 Madison Ave, 14th Fl

New York, NY 10021

4.   The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:  
__________________________________________ 5.   The facsimile and email address
of the registered holder listed in the response to item 1 above:  

Fax: 212-644-0099

Email: ab@greatoakscap.com

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
as of the 17th day of August, 2006.

Number of Shares Purchased: 250,000

 

 

Linden Capital L.P.

 

  Name of Purchaser   By:  

/s/ Craig Jarvis

 

  Print Name:  

Craig Jarvis

  Title:  

Authorized Signatory

  Address:  

 

 

1.   The exact name that your Shares are to be registered in (this is the name
that will appear on your stock certificate(s)). You may use a nominee name if
appropriate:   Linden Capital, L.P. 2.   The relationship between the Purchaser
and the registered holder listed in response to item 1 above:   None 3.   The
mailing address of the registered holder listed in response to item 1 above:  

c/o Goldman Sachs

One New York Plaza, 44th Fl

New York, NY 100004

4.   The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:  
__________________________________________ 5.   The facsimile and email address
of the registered holder listed in the response to item 1 above:  

Fax: 646-840-3625

Email: cjarvis@lindenlp.com

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
as of the 17th day of August, 2006.

Number of Shares Purchased: 130,290

 

 

Charter Oak Partners

 

  Name of Purchaser   By:  

/s/ Robert Jaffee

 

  Print Name:  

Robert Jaffee

  Title:  

General Partner

  Address:  

10 Wright Street, Westport, CT 06880

 

1.   The exact name that your Shares are to be registered in (this is the name
that will appear on your stock certificate(s)). You may use a nominee name if
appropriate:  

Charter Oak Partners

2.   The relationship between the Purchaser and the registered holder listed in
response to item 1 above:  

Same

3.   The mailing address of the registered holder listed in response to item 1
above:  

10 Wright Street, Ste 210

Westport, CT 06880

4.   The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:  
__________________________________________ 5.   The facsimile and email address
of the registered holder listed in the response to item 1 above:  

Fax: 203-226-7596

Email: bjaffee@charteroakpartners.com

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
as of the 17th day of August, 2006.

Number of Shares Purchased: 21,510

 

 

Charter Oak Partners II, LP

 

  Name of Purchaser   By:  

/s/ Robert Jaffee

 

  Print Name:  

Robert Jaffee

  Title:  

General Partner

  Address:  

10 Wright Street, Westport, CT 06880

 

1.   The exact name that your Shares are to be registered in (this is the name
that will appear on your stock certificate(s)). You may use a nominee name if
appropriate:  

Charter Oak Partners II, LP

2.   The relationship between the Purchaser and the registered holder listed in
response to item 1 above:   Same 3.   The mailing address of the registered
holder listed in response to item 1 above:  

10 Wright Street, Ste 210

Westport, CT 06880

4.   The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:  
__________________________________________ 5.   The facsimile and email address
of the registered holder listed in the response to item 1 above:  

Fax: 203-226-7596

Email: bjaffee@charteroakpartners.com

 

8



--------------------------------------------------------------------------------

JEFFERIES & COMPANY, INC.,

    As Closing Agent

By:

 

/s/ Jonathan Cunningham

 

Name:

 

Jonathan Cunningham

Title:

 

Executive Vice President

VELOCITY EXPRESS CORPORATION

By:

 

/s/ Edward W. Stone

 

Name:

 

Edward W. Stone

Title:

 

Chief Financial Officer

 

9



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

1. Agreement to Sell and Purchase the Shares; Subscription Date.

1.1 Purchase and Sale. At the Closing (as hereinafter defined), the Company will
sell to each Purchaser, and such Purchaser will purchase from the Company
severally, not jointly, upon the terms and conditions hereinafter set forth, the
number of Shares set forth next to such Purchaser’s name on Exhibit A hereto at
a purchase price of $10.00 per Share. The Company has adopted and filed with the
Secretary of State of the State of Delaware the Certificate of Designations,
Preferences and Rights of Series Q Convertible Preferred Stock in the form
attached hereto as Exhibit C hereto (as amended, the “Certificate of
Designations”).

1.2 Placement Agent. The Company has engaged Broadband Capital Management LLC
(the “Placement Agent”) in connection with the sale of the Shares. The Company
agrees and acknowledges that any and all fees and commissions payable or
previously paid to the Placement Agent in respect of the sale of Shares shall be
the sole and exclusive responsibility of the Company. Other than the Placement
Agent, the fees of which shall be paid by the Company on the Closing Date, the
Company shall not be obligated to pay any fee or commission to any broker,
finder or other intermediary for or on account of the transactions contemplated
by this Agreement. The Company further agrees that it shall indemnify and hold
harmless each Purchaser from and against all fees, commissions or other payments
owing by the Company to the Placement Agent or any other person or firm acting
or alleging to act on behalf of the Company hereunder.

2. Deliveries at Closing; Closing Obligations. The purchase and sale of the
Shares (the “Closing”) shall occur on a date to be specified by the Company and
the Placement Agent (the “Closing Date”).

2.1 Certain Closing Deliveries

(a) At the Closing, the Company shall deliver to each Purchaser one or more
stock certificates representing the number of Shares set forth next to such
Purchaser’s name on Exhibit A hereto, each such certificate to be registered in
the name of the Purchaser or, if so indicated on the signature page hereto, in
the name of a nominee designated by the Purchaser.

(b) On or prior to the Closing Date, the Company shall deliver to the Purchasers
a legal opinion from the Company’s Special Counsel, Briggs and Morgan, P.A., in
the form attached hereto as Exhibit D.

(c) At the Closing, the Company shall deliver to the Purchasers an executed copy
of the Registration Rights Agreement;

(d) Concurrently with the execution and delivery of this Agreement, the Company
shall deliver to the Purchasers a certificate of the Company signed on behalf of
the Company by the principal executive officer and by the chief financial or
chief accounting officer of the Company, in their capacities as such, dated the
date of this Agreement, to the effect that each of such persons has carefully
examined this Agreement and each of the other Transaction Documents, and that:

(1) the representations and warranties of the Company in this Agreement and each
of the other Transaction Documents are true and correct;



--------------------------------------------------------------------------------

(2) no stop order suspending the qualification or exemption from qualification
of the Shares shall have been issued and no proceedings for that purpose shall
have been commenced or, to the knowledge of the Company, be contemplated;

(3) since the date of the most recent financial statements included in the SEC
Filings, there has been no material adverse change in the condition, financial
or otherwise, business, prospects or results of operation of the Company and the
Subsidiaries, taken as a whole;

(4) none of the SEC Filings or any amendment or supplement thereto includes any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; and

(5) subsequent to the respective dates as of which information is given in the
SEC Filings: (A) neither the Company nor any of the Subsidiaries has incurred up
to and including the date of this Agreement, other than in the ordinary course
of its business, any material liabilities or obligations, direct or contingent;
(B) neither the Company nor any of the Subsidiaries has paid or declared any
dividends or other distributions on its capital stock; (C) neither the Company
nor any of the Subsidiaries has entered into any material transactions not in
the ordinary course of business; (D) there has not been any change in the
capital stock (other than securities covered by the Registration Rights
Agreement or pursuant to the Company’s stock option plan or stock purchase plan
or the exercise of warrants outstanding on such respective dates) or the
short-term or long-term debt of the Company or any of the Subsidiaries;
(E) neither the Company nor any of the Subsidiaries has sustained any material
loss or damage to its property or assets, whether or not insured; and (F) there
is no litigation which is pending or, to the Company’s knowledge, threatened or
contemplated against the Company or any of its Affiliates which would, if
decided adversely, have a Material Adverse Effect.

(e) Concurrently with the execution and delivery of this Agreement, the Company
shall have delivered to the Purchasers a certificate signed on behalf of the
Company by the Secretary of the Company, in his capacity as such, dated the date
of this Agreement, as to:

(1) the absence of any contemplated proceeding for the merger, consolidation,
liquidation or dissolution of the Company or any Subsidiary, as the case may be,
or the sale of all or substantially all of its assets, other than the
transactions contemplated by the CD&L Agreements;

(2) the due adoption and full force and effect of the By-laws of the Company
(with a copy of the By-laws attached);

 

2



--------------------------------------------------------------------------------

(3) resolutions adopted by the Board of Directors of the Company authorizing the
Shares and the consummation of the transactions contemplated by this Agreement
and each of the other Transaction Documents (with copies of such resolutions
attached); and

(4) the incumbency, authorization and signatures of those officers of the
Company signing this Agreement, each of the other Transaction Documents and/or
any certificate delivered in connection therewith.

(f) On the Closing Date, (i) subject to the satisfaction (or waiver by a
Purchaser) of the conditions to Closing described in Section 2.3 of this
Agreement, each Purchaser shall pay to the Wells Fargo Bank, National
Association, as Escrow Agent, the aggregate purchase price for the number of
Shares set forth above Purchaser’s name on the signature page to this Agreement
by wire transfer of immediately available funds in accordance with the wire
instructions provided by the Escrow Agent and (ii) the Company shall deliver or
cause to be delivered the Shares that such Purchaser is purchasing to the
Purchaser (or for the account of the Purchaser as the Purchaser shall instruct).
Prior to the Closing, Jefferies & Company, Inc., as closing agent (in such
capacity, the “Closing Agent”), will contact each Purchaser listed on Exhibit A
hereto to confirm (A) that the Closing is to take place, the wire transfer
instructions and the closing mechanics set forth herein and (B) the receipt from
the Company of duly executed signature pages (as applicable) to the Transaction
Documents. The receipt of funds by the Escrow Agent from a Purchaser shall be
deemed to be irrevocable instructions from such Purchaser to the Closing Agent
that the conditions to the Closing have been satisfied. In accordance with the
foregoing, the Closing Agent shall instruct the Escrow Agent to disburse the
funds referred to above by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions on the Closing Date.
Following the Closing Date, the Closing Agent shall deliver to each Purchaser
duly executed signature pages to this Agreement and the Registration Rights
Agreement of the Company.

2.2 Company Obligations to Close. The Company’s obligation to issue and sell the
Shares to the Purchasers shall be subject to the following conditions, any one
or more of which may be waived by the Company: (a) receipt by the Company from
each Purchaser of the purchase price for the Shares being purchased hereunder as
set forth above Purchaser’s name on the signature page hereto; (b) consummation
of the transactions contemplated by the Merger Agreement; and (c) the accuracy
of the representations and warranties made by the Purchasers herein and the
fulfillment the covenants and agreements of the Purchasers to be fulfilled
hereunder prior to the Closing.

2.3 Purchasers Obligations to Close. The obligation of each Purchaser to
purchase the number of Shares set forth above Purchaser’s name on the signature
page hereto shall be subject to the following conditions, any one or more of
which may be waived in writing by the Purchasers: (a) the documents contemplated
by Sections 2.1 and 2.3 of this Agreement; (b) the representations and
warranties of the Company contained in Section 3 being true and correct on and
as of such Closing with the same effect as though such representations and
warranties had been made on and as of the date of such Closing (except with
respect to representations and warranties which are made as of a specific date
or period, which shall continue to be true and correct in all material respects
as of the respective dates and for the

 

3



--------------------------------------------------------------------------------

respective periods covered); (c) the absence of any order, writ, injunction,
judgment or decree that questions the validity of the Agreements or the right of
the Company to enter into such Agreements or to consummate the transactions
contemplated hereby and thereby; and (d) delivery to each Purchaser by the
Secretary or Assistant Secretary of the Company of a certificate stating that
the conditions of this Section 2.3 have been fulfilled.

3. Representations, Warranties of the Company. In addition to those terms
defined above and elsewhere in this Agreement, the following terms shall have
the meanings set forth below:

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Common Stock Equivalent” means any preferred stock, option, warrant,
convertible bond, debt instrument or any other convertible instrument that can
be converted into Common Stock.

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.

“Nasdaq” means The Nasdaq Stock Market, Inc.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“PIK Shares” means shares of the Company’s Series Q Convertible Preferred Stock
issued as payment-in-kind dividends on the Shares or any previously issued PIK
Shares.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

4



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Certificate of Designations,
the Registration Rights Agreement and the CD&L Agreements.

The Company hereby represents and warrants to each Purchaser that, except as set
forth in the schedules delivered herewith (collectively, the “Disclosure
Schedules”):

3.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own its properties. Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not and could not reasonably be expected to have a
Material Adverse Effect.

3.2 Authorization. The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of this
Agreement and the other Transaction Documents, (ii) the authorization of the
performance of all obligations of the Company under this Agreement and the other
Transaction Documents, and (iii) the authorization, issuance, reservation for
issuance and delivery, and the conversion of the Series Q Convertible Preferred
Stock, the Shares and the PIK Shares and the authorization, issuance,
reservation for issuance and delivery of the Conversion Shares. The Transaction
Documents constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, subject to
(i) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and (ii) laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

3.3 Capitalization. All of the issued and outstanding shares of the Company’s
and its subsidiaries capital stock have been duly authorized and validly issued
and are fully paid, nonassessable and were issued in full compliance with
applicable state and federal securities law and any rights of third parties; the
holders thereof have no rights of rescission with respect thereto and are not
subject to personal liability by reason of being such holders; and none of such
securities were issued in violation of the preemptive rights of any security
holder of the Company or any of the Subsidiaries or similar contractual rights
granted by the Company or any of the Subsidiaries. The Company does not have
outstanding stockholder purchase rights or “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events.

3.4 Valid Issuance. The Shares are duly and validly authorized and, when issued
and paid for pursuant to this Agreement, will be validly issued, fully paid and
nonassessable, free and clear of all encumbrances and restrictions (other than
those created by the Purchasers), except for restrictions on transfer set forth
in the Transaction Documents or

 

5



--------------------------------------------------------------------------------

imposed by applicable securities laws, and will be entitled to the relative
rights, powers and preferences set forth in the Certificate of Designations. The
PIK Shares are duly and validly authorized and, when issued pursuant to the
terms of the Certificate of Designations, will be validly issued, fully paid and
nonassessable, free and clear of all encumbrances and restrictions (other than
those created by the Purchasers), except for restrictions on transfer set forth
in the Transaction Documents or imposed by applicable securities laws, and will
be entitled to the relative rights, powers and preferences set forth in the
Certificate of Designations. Upon the conversion of the Shares and/or the PIK
Shares, the Conversion Shares will be validly issued, fully paid and
non-assessable, free and clear of all encumbrances and restrictions, except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws and except for those created by the Purchasers. Prior
to Closing, the Company will have reserved not less than 150% of the amount of
shares of Common Stock issuable upon conversion of the Shares, free and clear of
all encumbrances and restrictions, except for restrictions on transfer set forth
in the Transaction Documents or imposed by applicable securities laws and except
for those created by the Purchasers.

3.5 Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Shares and
Conversion Shares require no consent of, action by or in respect of, or filing
with, any Person, governmental body, agency, or official other than (i) filings
that have been made pursuant to applicable state securities laws, (ii) post-sale
filings pursuant to applicable state and federal securities laws, which were not
required to be made prior to Closing and (iii) such consents as have been
previously obtained. Subject to the accuracy of the representations and
warranties of each Purchaser set forth in Section 5 hereof, the Company has
taken all action necessary to exempt (i) the issuance and sale of the Conversion
Shares, (ii) the issuance of the PIK Shares in accordance with the Certificate
of Designations, (iii) the issuance of the Conversion Shares upon due conversion
of the Shares and the PIK Shares, and (iv) the other transactions contemplated
by the Transaction Documents, from the provisions of any stockholder rights plan
or other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties may be subject and any provision of the
Company’s Certificate of Incorporation or By-laws that is or could reasonably be
expected to become applicable to the Purchasers as a result of the transactions
contemplated hereby, including without limitation, the issuance of the
Conversion Shares, Shares and the ownership, disposition or voting of the Shares
by the Purchasers or the exercise of any right granted to the Purchasers
pursuant to the Transaction Documents. The Company has received confirmation
from that number of voting stockholders sufficient to approve conversion of the
Shares and the PIK Shares.

3.6 SEC Filings; Business.

(a) The Company is subject to, and in full compliance with, the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Company has made available to each Purchaser
through the EDGAR system true and complete copies of the Company’s Annual Report
on Form 10-K for the fiscal year ended July 2, 2005 (and any amendments thereto
filed prior to the date of this Agreement), the Company’s Quarterly Reports on
Form 10-Q for the fiscal periods ended October 1, 2005, December 31, 2005 and
April 1, 2006, each of the Company’s Current Reports

 

6



--------------------------------------------------------------------------------

on Form 8-K filed since July 2, 2005, and the Company’s proxy statement
pertaining to its annual meeting of stockholders to be held on June 28, 2006 and
each other filing made by the Company with the Securities and Exchange
Commission (the “Commission”) under the Exchange Act since July 2, 2005
(collectively, the “SEC Filings”). The Company has not made any filings with the
Commission under the Exchange Act since July 2, 2005 except for the SEC Filings
and documents that are only required to be furnished to the Commission. The SEC
Filings, when they were filed with the Commission (or, if any amendment with
respect to any such document was filed, when such amendment was filed), complied
in all material respects with the applicable requirements of the Exchange Act
and the rules and regulations thereunder and did not, as of such date, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. All
reports and statements required to be filed by the Company under the Securities
Act of 1933, as amended (the “Securities Act”) and the Exchange Act have been
filed, together with all exhibits required to be filed therewith. The Company
and each of its direct and indirect subsidiaries (collectively, the
“Subsidiaries”) are engaged in all material respects only in the business
described in the SEC Filings, and the SEC Filings contain a complete and
accurate description in all material respects of the business of the Company and
the Subsidiaries.

(b) Each registration statement and any amendment thereto filed by the Company
and which has become effective since January 1, 2004 pursuant to the Securities
Act and the rules and regulations thereunder, as of the date such statement or
amendment became effective, complied as to form in all material respects with
the Securities Act and did not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein not misleading; and each prospectus
filed pursuant to Rule 424(b) under the Securities Act, as of its issue date and
as of the closing of any sale of securities pursuant thereto did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading,
and the Company will continue to make such filings as is necessary to comply
with the obligations of a company with a class of shares registered pursuant to
Rule 12(g) of the Exchange Act.

(c) Each filing required to be made by the Company pursuant to the Securities
Act or the Exchange Act in connection with the acquisition of CD&L, Inc. or the
acquisition of any interest in CD&L, Inc. shall, when filed with the Commission,
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act and the rules and regulations thereunder and
will not, as of such date, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein not misleading.

For purposes of clarity, when any of the following representations and
warranties of the Company in this Section 3 are qualified by reference to
disclosures in the SEC Filings, such qualification shall apply only to express
statements set forth in the body of the relevant SEC Filings and will not
include disclosures set forth in exhibits included in the SEC Filings.

 

7



--------------------------------------------------------------------------------

3.7 Subsidiaries. The Company does not own or control, directly or indirectly,
any corporation, association or other entity other than the Subsidiaries. There
are no Subsidiaries other than those set forth on Schedule 3.7. None of the
Subsidiaries owns or controls directly or indirectly, any corporation,
association or other entity. Except as described in the Annual Report on Form
10-K included among the SEC Filings, the Company owns, either directly or
through other Subsidiaries, all of the outstanding capital stock of each
Subsidiary, in each case free and clear of all liens, charges, claims,
encumbrances, pledges, security interests, defects or other restrictions or
equities of any kind whatsoever; and all outstanding capital stock of the
Subsidiaries has been duly authorized and validly issued and is fully paid and
non-assessable and not issued in violation of any preemptive rights or
applicable securities laws.

3.8 Power and Authority. Each of the Company and the Subsidiaries has all
requisite power and authority (corporate and other), and has obtained any and
all requisite authorizations, approvals, orders, licenses, certificates,
franchises and permits of and from all governmental or regulatory officials and
bodies, to own or lease its properties and conduct its business as described in
the SEC Filings, except where the failure to have any such power, authority,
authorization, approval, order license, certificate, franchise or permit would
not have a Material Adverse Effect; each of the Company and the Subsidiaries is
and has been doing business in compliance with all such authorizations,
approvals, orders, licenses, certificates, franchises and permits and all
federal, foreign, state and local laws, rules and regulations, except where the
failure to be in compliance would not have a Material Adverse Effect; and
neither the Company nor any of the Subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such
authorization, approval, order, license, certificate, franchise or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect.

3.9 Use of Proceeds. The net proceeds of the sale of the Shares, the Notes and
the Warrants shall only be used by the Company (i) to fund the Company’s
acquisition and integration of CD&L Inc., (ii) to refinance existing
indebtedness of the Company, (iii) for the payment of fees and expenses in
connection with the financing of the acquisition of CD&L Inc., and (iv) for and
general corporate purposes in accordance with financial budgets approved from
time to time by the Board of Directors of the Company.

3.10 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares and Conversion Shares will not conflict with or result in a
breach or violation of any of the terms and provisions of, or constitute a
default under (i) the Company’s Certificate of Incorporation or the Company’s
Bylaws, both as in effect on the date hereof (true and complete copies of which
have been made available to the Purchasers through the EDGAR system), or (ii)(a)
any statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company, any Subsidiary
or any of their respective assets or properties, or (b) any agreement or
instrument to which the Company or any Subsidiary is a party or by which the
Company or a Subsidiary is bound or to which any of their respective assets or
properties is subject.

3.11 Title to Properties. Except as disclosed in the SEC Filings and except for
liens, encumbrances and defects that arise in the ordinary course of business
and do not impair

 

8



--------------------------------------------------------------------------------

the Company’s ownership or use of such properties, the Company and each
Subsidiary has good and marketable title to all real properties and all other
properties and assets owned by it, in each case free from liens, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or currently planned to be made thereof by them; and
except as disclosed in the SEC Filings, the Company and each Subsidiary holds
any leased real or personal property under valid and enforceable leases with no
exceptions that would materially interfere with the use made or currently
planned to be made thereof by them.

3.12 Certificates, Authorities and Permits. The Company and each Subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or such
Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

3.13 ERISA. No “employee pension benefit plan,” “employee welfare benefit plan”
or “multi-employer plan” of the Company (“ERISA Plans”) as such terms are
defined in Sections 3(2), 3(1) and 3(37), respectively, of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or any trust
created thereunder has engaged in a “prohibited transaction” within the meaning
of Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”) which could subject the Company to any material tax penalty
on prohibited transactions and which has not adequately been corrected. No
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the 30-day notice under Section 4043 of ERISA has been waived) has
occurred with respect to any employee benefit plan which might reasonably be
expected to have a Material Adverse Effect.

3.14 Labor Matters.

(a) The Company and the Subsidiaries are in compliance in all material respects
with all applicable federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours. Except as set forth in Schedule 3.12 hereto, to
the knowledge of the Company, there are no pending investigations involving the
Company or any of the Subsidiaries by the U.S. Department of Labor or any other
governmental agency responsible for the enforcement of such federal, state,
local or foreign laws and regulations. To the knowledge of the Company, there is
no unfair labor practice charge or complaint against the Company or any of the
Subsidiaries pending before the National Labor Relations Board or any strike,
picketing, boycott, dispute, slowdown or stoppage pending or threatened against
or involving the Company or any of the Subsidiaries. Neither the Company nor any
of the Subsidiaries is or ever have been a party to any collective bargaining
agreement, and no collective bargaining agreement is currently being negotiated
by the Company or any of the Subsidiaries. No material labor dispute with the
employees of the Company or any of the Subsidiaries exists or, to the knowledge
of the Company, is imminent.

 

9



--------------------------------------------------------------------------------

(b) Neither the Company nor any of the Subsidiaries is a party to, or bound by,
any employment or other contract or agreement that contains any severance,
termination pay or change of control liability or obligation, including, without
limitation, any “excess parachute payment,” as defined in Section 280G(b) of the
Internal Revenue Code.

(c) Neither the Company nor any Subsidiary has any liability for the improper
classification by the Company of their employees as independent contractors or
leased employees.

3.15 Intellectual Property.

(a) Except as set forth in Schedule 3.13 hereto, all Intellectual Property of
the Company and its Subsidiaries is currently in compliance with all legal
requirements (including timely filings, proofs and payments of fees) and is
valid and enforceable, except where the failure to be in compliance or to be
valid and enforceable has not and could not reasonably be expected to have a
Material Adverse Effect on the Company and its Subsidiaries taken as a whole.
Except as set forth in Schedule 3.13 hereto, no Intellectual Property of the
Company or its Subsidiaries which is necessary for the conduct of Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted has been or is now involved in any
cancellation, dispute or litigation, and, to the knowledge of the Company, no
such action is threatened. No patent of the Company or its Subsidiaries has been
or is now involved in any interference, reissue, re-examination or opposition
proceeding.

(b) All of the licenses and sublicenses and consent, royalty or other agreements
concerning Intellectual Property which are necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted to which the Company or any
Subsidiary is a party or by which any of their assets are bound (other than
generally commercially available, non-custom, off-the-shelf software application
programs having a retail acquisition price of less than $10,000 per license)
(collectively, “License Agreements”) are valid and binding obligations of the
Company or its Subsidiaries that are parties thereto and, to the knowledge of
the Company, the other parties thereto, enforceable in accordance with their
terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.

(c) The Company and its Subsidiaries own or have the valid right to use all of
the Intellectual Property that is necessary for the conduct of the Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted and for the ownership, maintenance and
operation of the Company’s and its Subsidiaries’ properties and assets, free and
clear of all liens, encumbrances, adverse claims or obligations to license all
such owned Intellectual Property and Confidential Information, other than
licenses entered into in the ordinary course of the Company’s and its
Subsidiaries’ businesses. The Company and its Subsidiaries have a valid and
enforceable right to use all third party Intellectual Property and Confidential
Information used or held for use in the respective businesses of the Company and
its Subsidiaries.

 

10



--------------------------------------------------------------------------------

3.16 Environmental Matters. Neither the Company nor any of the Subsidiaries has
been notified in writing that it is liable with respect to obligations under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, or any similar law, statute, rule, regulatory decision or order of any
governmental agency or body or any court, domestic or foreign relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), except for any liability
as would not have a Material Adverse Effect, and it is not aware of any facts or
circumstances which could reasonably be expected to result in any such
liability. The Company and the Subsidiaries are in substantial compliance with
all applicable existing Environmental Laws, except for such instances of
non-compliance which would not have a Material Adverse Effect. The term
“Hazardous Material” means (i) any “hazardous substance” as defined by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (ii) any “hazardous waste” as defined by the Resource Conservation and
Recovery Act, as amended, (iii) any petroleum or petroleum product, (iv) any
polychlorinated biphenyl and (v) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material, waste or substance regulation under or
within the meaning of any other Environmental Law. To the knowledge of the
Company, no disposal, release or discharge of “Hazardous Material” has occurred
on, in, at or about any of the facilities or properties of the Company or any of
the Subsidiaries, except for any such disposal, release or discharge which is in
compliance with Environmental Laws or which would not have a Material Adverse
Effect. Except as described in the SEC Filings, to the knowledge of the Company:
(A) there has been no storage, disposal, generation, transportation, handling or
treatment of hazardous substances or solid wastes by the Company or any of the
Subsidiaries (or to the knowledge of the Company, any of its predecessors in
interest) at, upon or from any of the property now or previously owned or leased
by the Company or any of the Subsidiaries in violation of any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit or which would
require remedial action which has not been taken, under any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit, except for such
violations and failures to take remedial action which would not result in,
singularly or in the aggregate, a Material Adverse Effect; and (B) there has
been no material spill, discharge, leak, emission, injection, escape, dumping or
release of any kind onto such property or into the environment surrounding such
property by the Company or any of the Subsidiaries of any solid waste or
Hazardous Materials, except for such spills, discharges, leaks, emissions,
injections, escapes, dumping or releases which would not result in, singularly
or in the aggregate, a Material Adverse Effect.

3.17 Litigation. There is no action, suit, proceeding, litigation or
governmental proceeding pending or, to the knowledge of the Company, threatened
or contemplated against (or circumstances that are reasonably likely to give
rise to the same), or involving the properties or businesses of, the Company or
any of the Subsidiaries which questions the validity of any of the capital stock
of the Company (including, without limitation, the Shares) or any of the
Subsidiaries, this Agreement or any of the other Transaction Documents, or of
any action taken or to be taken by the Company or any of the Subsidiaries
pursuant to or in connection with this Agreement or any of the other Transaction
Documents. There are no pending actions, suits or

 

11



--------------------------------------------------------------------------------

proceedings against or affecting the Company, its Subsidiaries or any of its or
their properties involving an amount in controversy in excess of $150,000; and
to the knowledge of the Company, no such actions, suits or proceedings are
threatened or contemplated.

3.18 Financial Statements. The consolidated financial statements of the Company
and the Subsidiaries together with the related notes thereto included in the
Annual Report on Form 10-K and the most recent Quarterly Report on Form 10-Q
included among the SEC Filings fairly present in all material respects the
financial position, income, changes in stockholders’ equity, cash flow and
results of operations of the Company and the Subsidiaries at the respective
dates and for the respective periods to which they apply, and such financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis (“GAAP”) throughout
the periods involved (except as may be disclosed therein or in the notes
thereto, and, in the case of quarterly financial statements, as permitted by
Form 10-Q under the Securities Act). Except as set forth in the financial
statements of the Company set forth in the Annual Report on Form 10-K and the
most recent Quarterly Report on Form 10-Q included among the SEC Filings, since
the date of the latest financial statements included in the most recent
Quarterly Report on Form 10-Q included among the SEC Filings: (i) neither the
Company nor any of its Subsidiaries has incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices, none of which, individually or in
the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect; (ii) there has been no material adverse change or development
involving a prospective material change in the condition, financial or
otherwise, or in the earnings, business, prospects or results of operations of
the Company and the Subsidiaries, taken as a whole, whether or not arising in
the ordinary course of business; (iii) neither the Company nor any Subsidiary
has entered into any material transaction other than in the ordinary course of
business; and (iv) the Company has not declared or paid any dividend or made any
other distribution on or in respect of its capital stock. The outstanding debt,
the property, both tangible and intangible, and the businesses of each of the
Company and the Subsidiaries conform in all material respects to the
descriptions thereof contained in the Annual Report on Form 10-K and the most
recent Quarterly Report on Form 10-Q included among the SEC Filings.

3.19 Insurance Coverage. The Company and each Subsidiary maintains in full force
and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and each Subsidiary, and the Company reasonably believes such insurance
coverage to be adequate against all liabilities, claims and risks against which
it is customary for comparably situated companies to insure.

3.20 Compliance with Nasdaq Continued Listing Requirements. The Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and is approved for
listing on the Nasdaq Capital Market under the symbol “VEXP”. The Company is,
and after giving effect to the issuance of the Notes, the Warrants and the
Series Q Preferred Stock and the entering into of the Transaction Documents will
be, in compliance with applicable Nasdaq continued listing requirements
following the Company’s filing and distribution of the Information Statement in
accordance with Section 5.1 below. There are no proceedings pending or, to the
knowledge of the Company, threatened against the Company relating to the
continued listing of the Company’s

 

12



--------------------------------------------------------------------------------

Common Stock on the Nasdaq Capital Market and the Company has not received any
notice of, nor to the knowledge of the Company is there any basis for, the
delisting of the Common Stock from the Nasdaq Capital Market. The Company has
taken no action that was designed to terminate trading of the Common Stock on
the Nasdaq Capital Market, nor has the Company received any notification that
the Commission or Nasdaq is contemplating terminating such trading.

3.21 No Directed Selling Efforts or General Solicitation. Neither the Company,
nor, to the knowledge of the Company, any Affiliate of the Company, nor any
Person acting on its behalf has conducted any general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
in connection with the offer or sale of any of the Shares.

3.22 No Integrated Offering. Neither the Company nor, to the knowledge of the
Company, any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, or otherwise taken any action or
abstained from taking any action, under circumstances that would adversely
affect reliance by the Company on Section 4(2) and/or Regulation D for the
exemption from registration for the transactions contemplated hereby or would
require registration of the Shares under the Securities Act.

3.23 Private Placement. Assuming the truth and accuracy of the applicable
Purchasers’ representations set forth in Section 4 of this Agreement, the offer
and sale of the Securities to the Purchasers as contemplated hereby is exempt
from the registration requirements of the Securities Act.

3.24 Questionable Payments. Neither the Company nor any of the Subsidiaries has,
nor, to the knowledge of the Company, has any officer, director or employee of
the Company or any of the Subsidiaries or any other person acting on behalf of
the Company or any of the Subsidiaries, for the benefit of the Company or any
such Subsidiaries at any time during the last five years, (i) made any unlawful
gift or contribution to any candidate for federal, state, local or foreign
political office, or failed to disclose fully any such gift or contribution in
violation of law, or (ii) made any payment to any federal, state, local or
foreign governmental officer or official, which would be reasonably likely to
subject the Company or any of the Subsidiaries to any damage or penalty in any
civil, criminal or governmental litigation or proceeding (domestic or foreign).
Each of the Company’s and the Subsidiaries’ internal accounting controls are
sufficient to cause the Company and the Subsidiaries to comply in all material
respects with the Foreign Corrupt Practices Act of 1977, as amended.

3.25 Transactions with Affiliates. Except as disclosed in the SEC Filings and
except for the Expense Reimbursement Agreement by and between the Company and TH
Lee Putnam, none of the officers, directors or 5% or greater stockholders of the
Company, and to the knowledge of the Company none of their respective Affiliates
and, to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than as holders of stock options and/or warrants, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or

 

13



--------------------------------------------------------------------------------

personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner.

3.26 Internal Controls. Except as described in the SEC filings, the Company is
in material compliance with the provisions of the Sarbanes-Oxley Act of 2002
currently applicable to the Company. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as described in the SEC
Filings, the Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-13 and 15d-13) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company, including the Subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s most recently filed period report under the
Exchange Act, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. The Company maintains and will continue to maintain a standard
system of accounting established and administered in accordance with GAAP and
the applicable requirements of the Exchange Act.

3.27 Lockup. Prior to Closing the Company will have entered into written
agreements with each executive officer of the Company whereby each such Person
shall agree that he or she will not directly or indirectly (including through
any entity within his or her control) sell, dispose of any Common Stock, Series
Q Convertible Preferred Stock or other equity securities of the Company for the
period beginning on the Closing Date of the Offering and ending on the date
three (3) months following the effective date of the Registration Statement (as
hereinafter defined). Schedule 3.27 attached hereto contains an accurate list of
the parties to these agreements.

3.28 Stabilization. None of the Company, any of the Subsidiaries or, to the
knowledge of the Company, any Affiliate of the Company or any Subsidiary, has
taken or will take, directly or indirectly, any action designed to or which has
constituted or which might be expected to cause or result in, under the Exchange
Act or otherwise, stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Shares or otherwise.

3.29 Taxes. Each of the Company and the Subsidiaries has filed all income and
franchise tax returns required to be filed (after giving effect to all
permissible extensions) through the date hereof by it in any jurisdiction, and
has paid all taxes shown to be due on such

 

14



--------------------------------------------------------------------------------

returns or claimed to be due from such entities, other than those being
contested in good faith, except where the failure to so file or pay would not
have a Material Adverse Effect. All tax liabilities, including those being
contested by the Company or the Subsidiaries are adequately reserved for in the
Company’s financial statements (in accordance with GAAP). No tax deficiency has
been asserted and no tax proceedings are pending or, to the knowledge of the
Company, are threatened against the Company or any of the Subsidiaries which, if
adversely determined would have a Material Adverse Effect, and to the knowledge
of the Company, no such deficiency or proceeding is contemplated.

3.30 No Transfer Tax. No transfer tax, stamp duty or other similar tax is
payable by or on behalf of any Purchaser in connection with (i) the issuance by
the Company of the Shares, (ii) the purchase by such Purchaser of Shares from
the Company or (iii) the consummation by the Company of any of its obligations
under this Agreement.

3.31 Not Investment Company. The Company is not an “investment company” or a
company controlled by an “investment company” or, to the knowledge of the
Company, an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.

3.32 Solvency. All indebtedness of the Company that will be repaid with the
proceeds of the issuance and sale of the Shares was incurred for proper purposes
and in good faith and the Company was, at the time of the incurrence of such
indebtedness that will be repaid with the proceeds of the issuance and sale of
the Shares, and will be on the Closing Date (after giving effect to the
application of the proceeds from the issuance of the Shares) solvent, and had at
the time of the incurrence of such indebtedness that will be repaid with the
proceeds of the issuance and sale of the Shares and will have on the Closing
Date (after giving effect to the application of the proceeds from the issuance
of the Shares) sufficient capital for carrying on its business and was, at the
time of the incurrence of such indebtedness that will be repaid with the
proceeds of the issuance and sale of the Shares, and will be on the Closing Date
(after giving effect to the application of the proceeds from the issuance of the
Shares) able to pay its debts as they mature.

3.33 Non-Contravention.

(a) None of the Company’s issue and sale of the Shares, the execution or
delivery of the Transaction Documents, its performance hereunder and thereunder
or its consummation of the transactions contemplated herein and therein
conflicts or will conflict with or results or will result in any breach or
violation of any of the terms or provisions of, or constitutes or will
constitute a default under, or results or will result in a right of acceleration
of performance or the creation or imposition of any lien, charge, claim,
encumbrance, pledge, security interest, defect or other restriction or equity of
any kind whatsoever upon any property or assets of the Company or any of the
Subsidiaries pursuant to the terms of, (A) the certificate of incorporation or
by-laws of the Company or any of the Subsidiaries, (B) any license, contract,
indenture, mortgage, deed of trust, voting trust agreement, stockholders’
agreement, note, loan or credit agreement or other agreement or instrument to
which the Company or any of the Subsidiaries is a party or by which it or any
Subsidiary is or may be bound or to which its or any of the Subsidiaries’
properties or assets is or may be subject, or any indebtedness, or (C) any

 

15



--------------------------------------------------------------------------------

statute, judgment, decree, order, rule or regulation directly applicable to the
Company or any of the Subsidiaries of any arbitrator, court, regulatory body or
administrative agency or other governmental agency or body, having jurisdiction
over the Company or any of the Subsidiaries or any of their respective
activities or properties, which, with respect to the foregoing clauses (B) and
(C) only, breach, violation or default would have a Material Adverse Effect.

(b) Neither the Company nor any of the Subsidiaries (A) is in violation of its
certificate of incorporation or by-laws, (B) is in default in the performance of
any obligation, agreement or condition contained in any license, contract,
indenture, mortgage, installment sale agreement, lease, deed of trust, voting
trust agreement, stockholders’ agreement, note, loan or credit agreement,
purchase order, agreement or instrument evidencing an obligation for borrowed
money or other material agreement or instrument to which the Company or any of
the Subsidiaries is a party or by which the Company or any of the Subsidiaries
may be bound or to which the property or assets of the Company or any of the
Subsidiaries is subject or affected or (C) is in violation in any respect of any
law, ordinance, governmental rule, regulation or court decree to which it or its
property or assets may be subject, except any violation or default under the
foregoing clauses (B) or (C) as would not have a Material Adverse Effect.

(c) Except as disclosed in Schedule 3.33 to this Agreement, none of: (A) the
execution, delivery or performance of the CD&L Purchase Agreements, (B) the
consummation of the transactions contemplated therein or (C) the execution and
delivery of the Merger Agreement conflicts or will conflict with or results or
will result in any breach or violation of any of the terms or provisions of, or
constitutes or will constitute a default under, or results or will result in a
right of acceleration of performance or the creation or imposition of any lien,
charge, claim, encumbrance, pledge, security interest, defect or other
restriction or equity of any kind whatsoever upon any property or assets of
CD&L, Inc. pursuant to the terms of any indenture, mortgage, deed of trust,
note, loan or credit agreement or other agreement or instrument pertaining to
indebtedness of CD&L, Inc. or any of its subsidiaries to which CD&L, Inc. or any
of its subsidiaries is a party or by which CD&L, Inc. or any of its subsidiaries
is or may be bound or to which CD&L Inc. or any of its subsidiaries’ properties
or assets is or may be subject.

3.34 Minute Books Complete. The minute books of each of the Company and the
Subsidiaries have been made available to counsel for the Placement Agent and
summarize in all material respects all meetings and actions of the directors and
stockholders of each of the Company and the Subsidiaries since the time of their
respective incorporation.

3.35 Payment Restrictions. No Subsidiary is prohibited, directly or indirectly,
from paying any dividends to the Company, from making any other distribution on
such Subsidiary’s capital stock, from repaying to the Company any loans or
advances to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary.

3.36 Transaction Structure. The solicitation of the holders of the capital stock
and debt securities of CD&L, Inc. to be acquired by the Company with the
proceeds from the sale of the Shares, the capital stock and debt securities of
CD&L, Inc. acquired pursuant to the CD&L Purchase Agreements, the issue and sale
of Series Q Preferred Stock hereunder and the

 

16



--------------------------------------------------------------------------------

consummation of the sale of Units each have been and will be made in compliance
with the reporting, disclosure and procedural requirements of the Securities
Act, the Exchange Act, Delaware General Corporation Law, the Nasdaq Stock Market
and all other applicable laws, rules and regulations. The solicitation, delivery
and performance of the Voting Agreement has been and will be made in compliance
with the reporting, disclosure and procedural requirements of the Securities
Act, the Exchange Act, Delaware General Corporation Law, the Nasdaq Stock Market
and all other applicable laws.

3.37 Representations in Other Transaction Documents. To the knowledge of the
Company, each representation and warranty set forth in the Transaction Documents
of each party to the Transaction Documents, other than the Purchasers, which is
not qualified by a materiality standard is true and correct in all material
respects, and each such representation and warranty that is qualified by a
materiality standard is true and correct in all respects.

3.38 No Undisclosed Events, Liabilities or Developments. Except for the issuance
of the Shares contemplated by this Agreement, and the transactions contemplated
by the other Transaction Documents, no event, liability or development has
occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws at
the time this representation is made that has not been publicly disclosed one
(1) day prior to the date that this representation is made.

4. Representations, Warranties and Covenants of the Purchasers.

4.1 Purchaser Knowledge and Status. Each Purchaser severally and not jointly
with any other Purchaser represents and warrants to, and covenants with, the
Company that: (i) such Purchaser is an “accredited investor” as defined in
Regulation D under the Securities Act and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Shares, and has such business and financial experience as is
required to give it the capacity to utilize the information received, to
evaluate the risks involved in purchasing the Shares, and to protect its own
interests in connection with the purchase of the Shares and is able to bear the
risks of an investment in the Shares; (ii) such Purchaser understands that the
Shares are “restricted securities” and have not been registered under the
Securities Act and is acquiring the number of Shares set forth on the Exhibit A
hereto in the ordinary course of its business and for its own account for
investment only, has no present intention of distributing any of such Shares and
has no arrangement or understanding with any other persons regarding the
distribution of such Shares; (iii) such Purchaser will notify the Company
promptly of any change in any of such information until such time as such
Purchaser has sold all of its Shares or until the Company is no longer required
to keep the Registration Statement effective; and (iv) such Purchaser has, in
connection with its decision to purchase the number of Shares set forth on the
signature page hereto, relied only upon the representations and warranties of
the Company contained herein. Each Purchaser understands that the Shares to be
issued to such Purchaser have not been registered under the Securities Act, or
registered or qualified under any state securities law in reliance on specific
exemptions therefrom, which exemptions may depend upon, among other things, the
bona fide nature of such Purchaser’s investment intent as expressed herein, and
such Purchaser is able to bear the economic risk of holding the Shares for an
indefinite period of time and can afford a complete loss of its

 

17



--------------------------------------------------------------------------------

investment. The Placement Agent is not authorized to make any representation or
use any information in connection with the placement, purchase and sale of the
Shares, and no person is authorized to provide any representation which is
inconsistent or in addition to those in the SEC Reports. Each Purchaser
acknowledges that it has not received or relied on any such representations.

4.2 International Actions. Each Purchaser acknowledges, represents and agrees
that no action has been or will be taken in any jurisdiction outside the United
States by the Company or the Placement Agent that would permit an offering of
the Shares, or possession or distribution of offering materials in connection
with the issue of the Shares, in any jurisdiction outside the United States. If
such Purchaser is located outside the United States, it has or will take all
actions necessary for the sale of the Shares to comply with all applicable laws
and regulations in each foreign jurisdiction in which it offers, sells or
delivers Shares or has in its possession or distributes any offering material,
in all cases at its own expense.

4.3 Registration Required. Each Purchaser hereby covenants with the Company not
to make any sale of the Shares without complying with the provisions of this
Agreement and the Registration Rights Agreement, and such Purchaser acknowledges
that the certificates evidencing the Shares will be imprinted with a legend that
prohibits their transfer except in accordance therewith. Each Purchaser
acknowledges that as set forth in, and subject to the provisions of, the
Registration Rights Agreement, there may occasionally be times when the Company,
based on the advice of its counsel, determines that it must suspend the use of
the prospectus forming a part of the Registration Statement until such time as
an amendment to the Registration Statement has been filed by the Company and
declared effective by the Commission or until the Company has amended or
supplemented such prospectus.

4.4 Power and Authority. Each Purchaser severally and not jointly with any other
Purchaser further represents and warrants to, and covenants with, the Company
that (i) if an entity, such Purchaser is duly organized and in good standing in
the jurisdiction of its organization, (ii) such Purchaser has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and (iii) this
Agreement has been duly authorized, executed and delivered, and constitutes a
valid and binding obligation of such Purchaser enforceable against such
Purchaser in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

4.5 Prohibited Transactions. During the last thirty (30) days prior to the date
hereof, neither such Purchaser nor any Affiliate of such Purchaser, which
(x) had knowledge of the transactions contemplated hereby, (y) has or shares
discretion relating to such Purchaser’s investments or trading or information
concerning such Purchaser’s investments, including in respect of the Shares, or
(z) is subject to such Purchaser’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”), has, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the Exchange Act) with respect to the

 

18



--------------------------------------------------------------------------------

Common Stock, granted any other right (including, without limitation, any put or
call option) with respect to the Common Stock or with respect to any security
that includes, relates to or derived any significant part of its value from the
Common Stock or otherwise sought to hedge its position in the Shares (each, a
“Prohibited Transaction”).

4.6 No Tax or Legal Advice. Each Purchaser understands that nothing in this
Agreement, or any other materials presented to such Purchaser in connection with
the purchase and sale of Shares hereunder constitutes legal, tax or investment
advice. Each Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares.

4.7 Risk Factors. Each Purchaser has carefully considered the potential risks
relating to the Company and a purchase of the Shares, and fully understands that
the Shares are speculative investments which involve a high degree of risk of
loss of the Purchaser’s entire investment. Among others, each Purchaser has
carefully considered each of the risks described under the headings “Risk
Factors” in the Company’s Annual Report on Form 10-K, as amended, for the year
ended July 2, 2005 and the Company’s Quarterly Reports on Form 10-Q for the
quarters ended October 1, 2005, December 31, 2005 and April 1, 2006.

5. Company Covenants.

5.1 Stockholder Approval. The Company has filed with the Securities and Exchange
Commission an Information Statement in compliance with Regulation 14C and
Schedule 14C under the Exchange Act with respect to the approvals by the holders
of the Company’s Common Stock and Outstanding Preferred of the matters set forth
in Section 2.3 to comply with applicable Nasdaq Marketplace Rules. The
stockholder approval shall be deemed given after 20 days has elapsed following
the date the Company mails the Information Statement to stockholders pursuant to
Regulation 14C under the Exchange Act. Within two (2) business days after
stockholder approval of the matters set forth in the Information Statement is
effective, the Company will send written notification to each Purchaser of such
stockholder approval and that such Purchaser may exercise its conversion rights
in accordance with the Certificate of Designations.

5.2 Press Release. The Company will not issue a press release naming any
Purchaser without the prior written approval of such Purchaser, which approval
will not be unreasonably withheld or delayed.

5.3 Prohibition on Certain Forms of Financing. For as long as any of the Shares
purchased by the Purchasers hereunder are outstanding, the Company will not
enter into or consummate any agreement providing for an equity line of credit,
variable or “future-priced” resetting, self-liquidating, adjusting or
conditional fund raising, or similar financing arrangements.

5.4 Maintain Listing. The Company will use best efforts to maintain the listing
of its common stock on the Nasdaq Capital Market or a recognized securities
exchange registered with the Securities and Exchange Commission.

 

19



--------------------------------------------------------------------------------

5.5 Regulation D Notice. The Company agrees to file a Notice of Sale of
Securities pursuant to Regulation D, Section 4(6), and/or Uniform Limited
Offering Exemption on Form D with respect to the Shares as required under
Regulation D and to provide a copy thereof to the Purchasers promptly after such
filing.

5.6 Restriction on Integrated Offering. The Company shall not, and it shall use
best efforts to ensure that no Affiliate of the Company will, “offer,” “sell” or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
each of such terms are defined in the Securities Act) which could be integrated
with the sale of the Shares in a manner that would require the registration of
the Shares under the Securities Act.

5.7 Maintain Corporate Existence. The Company will keep in full force and effect
its corporate existence and take all reasonable action to maintain all rights
and privileges necessary or desirable in the normal conduct of its business.

5.8 SEC Information. During the five-year period following the Closing Date, the
Company shall furnish to the Purchasers holding Shares all reports, documents,
information and financial statements filed by the Company with the Commission
pursuant to the Exchange Act or the rules and regulations thereunder.

5.9 Rule 144A Information. During the two-year period following the date of this
Agreement, for so long as and at any time that the Company is not subject to
Section 13 or 15(d) of the Exchange Act, upon request of any holder of the
Shares, the Company shall furnish to such holder, and to any prospective
purchaser or purchasers of the Shares designated by such holder, information
satisfying the requirements of subsection (d)(4) of Rule 144(A) under the
Securities Act. This covenant is intended to be for the benefit of the holders
from time to time of the Shares, and prospective purchasers of the Shares
designated by such holders.

5.10 Reservation of Shares. The Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than 150% of the amount of shares of Common Stock issuable upon conversion of
the Shares issued at the Closing (without taking into account any limitations on
the conversion of the Shares set forth in the Certificate of Designations).

6. Disclosure of Transactions and Other Material Information. The Company shall,
on or before 9:00 a.m., New York City Time, on the first business day following
the date of this Agreement, issue a press release (the “Press Release”)
disclosing the sale of the Shares, but not disclosing the identity of any of the
Purchasers. On or before 5:00 p.m., New York City Time, on the fourth business
day following the date of this Agreement, the Company shall file a Current
Report on Form 8-K disclosing the sale of the Shares (including, without
limitation, this Agreement and all schedules and exhibits to this Agreement), as
exhibits to such filing. From and after the issuance of the Press Release, no
Purchaser shall be in possession of any material, nonpublic information received
from the Company, any of its Subsidiaries or any of its respective officers,
directors, employees or agents, that is not disclosed in the Press Release.
Except as expressly provided in the foregoing sentence, the Company shall not,
and shall cause each of its Subsidiaries and each of their respective officers,
directors, employees and agents, not to, provide any Purchaser with any
material, nonpublic information regarding the Company

20



--------------------------------------------------------------------------------

or any of its Subsidiaries from and after the filing of the Press Release
without the express written consent of such Purchaser. In the event of a breach
of the foregoing covenant by the Company, any Subsidiary, or each of its
respective officers, directors, employees and agents, in addition to any other
remedy available to the Purchasers, a Purchaser shall have the right to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, nonpublic information without the prior approval by
the Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents; provided, that the Purchaser shall give to the
Company notice at least twenty four (24) hours prior to making any such
disclosure and allow the Company the option of making such public disclosure
during such twenty four (24) hour period. No Purchaser shall have any liability
to the Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, shareholders or agents for any such disclosure.

7. Indemnification

7.1 The Company agrees to indemnify and hold harmless each Purchaser and its
Affiliates and the officers, directors, managers, members, partners, employees
and agents of such Purchaser and its Affiliates, and any other persons or
entities controlling such Purchaser or any of its Affiliates within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act
(the Purchasers and such other persons and entities each an “Indemnified
Person”), to the fullest extent lawful, from and against any and all claims,
liabilities, losses, damages and expenses (or actions in respect thereof), as
incurred (“Losses”), to which such Indemnified Person may become subject under
the Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or the laws or regulations of foreign jurisdictions where the Shares
have been offered, or at common law or otherwise (including settlement of any
litigation), insofar as such Losses (or actions in respect thereof as
contemplated below) arises out of or is based:

(a) upon any untrue statement or alleged untrue statement of a material fact
contained in any materials or information provided to the Purchasers by, or with
the approval in writing of, the Company in connection with the marketing of the
Shares, including any investor presentations made to investors by the Company
(whether in person, in writing or electronically), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or

(b) any breach by the Company of any representation or warranty or failure to
comply with any of the covenants and agreements contained in this Agreement.

7.2 With respect to expenses, the indemnification provided in Section 7.1 shall
include, but not be limited to, reimbursement of each Indemnified Person for all
expenses (including, without limitation, reasonable fees and expenses of
counsel), as such expenses are incurred, in connection with investigating,
preparing, defending or settling any action or claim for which indemnification
has or is reasonably likely to be sought by such Indemnified Person, whether or
not in connection with litigation in which such Indemnified Person is a named
party. For this purpose, the Company will only be responsible for the expense of
one legal counsel (in addition to local counsel) for all Indemnified Persons who
suffered Losses in connection with such action or claim, which counsel will be
selected by the Indemnified Persons who hold a majority of the outstanding
Shares held by all such Indemnified Persons.

 

21



--------------------------------------------------------------------------------

7.3 The indemnity agreement set forth in this Section 7 shall be in addition to
any liabilities that the Company may otherwise have.

7.4 Notwithstanding the foregoing provisions of this Section 7, no Indemnified
Person shall be entitled to indemnification under this Section 7 for any Loss
caused by the gross negligence or willful misconduct of such Indemnified Person.

8. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement or by the Placement Agent, all
covenants, agreements, representations and warranties made by the Company and
each Purchaser herein shall survive the execution of this Agreement, the
delivery to each Purchaser of the Shares being purchased and the payment
therefore.

9. Closing Agent Matters.

9.1 The Closing Agent shall have no duties or obligations other than those
specifically set forth herein.

9.2 The Closing Agent shall not be required to make any representations or have
any responsibilities as to the validity, accuracy, value or genuineness of any
certificates or documentation delivered pursuant to this Agreement.

9.3 The Closing Agent shall be able to rely on, and shall be protected in acting
upon, any certificate, instrument, opinion, notice, letter or any other document
or security delivered to it by the Company or any Purchaser.

9.4 The Closing Agent shall not be liable for any action taken, suffered or
omitted by it in good faith and reasonably believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Agreement
and shall not be liable for anything that it may do or refrain from doing in
connection with this Agreement except for its own gross negligence, willful
misconduct or bad faith.

9.5 The Company agrees to indemnify and hold harmless Jefferies & Company, Inc.
for acting as Closing Agent hereunder from any and all reasonable costs and
expenses (including reasonable fees and expenses of counsel and other
professionals) that may be paid or incurred or suffered by it or to which it may
become subject without gross negligence, willful misconduct or bad faith on its
part by reason of or as a result of its compliance with the instructions set
forth herein or which may arise out of or in connection with the administration
and performance of its duties under this Agreement.

10. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or electronic mail, or (B) if
delivered from outside the United States, by International Federal Express (or
comparable service) or facsimile or electronic mail, and shall be deemed

 

22



--------------------------------------------------------------------------------

given (i) if delivered by first-class registered or certified mail domestic,
three business days after so mailed, (ii) if delivered by nationally recognized
overnight carrier, one (1) business day after so mailed, (iii) if delivered by
International Federal Express (or comparable service), two (2) business days
after so mailed, (iv) if delivered by facsimile or electronic mail, upon
electric confirmation of receipt and shall be delivered as addressed as follows:

 

(a)    if to the Company, to:    Velocity Express Corporation    One Morningside
Drive North    Building B – Suite 300    Westport, CT 06880    Attention: Chief
Financial Officer    Telephone: (203) 349-4199    Telecopy: (203) 349-4198
With a copy to:    Briggs and Morgan, P.A.    2200 IDS Center    80 South Eighth
Street    Minneapolis, MN 55402    Attn: Avron L. Gordon    Telephone: (612)
977-8400    Telecopy: (612) 977-8650    Email: agordon@briggs.com

(b) if to any Purchaser, at such Purchaser’s address on Exhibit A hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

11. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and each of the Purchasers.

12. Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any Transaction Document,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents. The Company has elected to provide
all Purchasers with the same terms and Transaction Documents for the convenience
of the Company and not because it was required or requested to do so by the
Purchasers.

 

23



--------------------------------------------------------------------------------

13. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

14. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

15. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York. Service of process
in connection with any suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of the courts of the State of New York in any such suit,
action or proceeding and to the laying of venue exclusively in New York. Each
party hereto irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

16. Amendment and Waiver. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and Purchasers
holding a majority of the then outstanding Shares purchased hereunder.

17. Counterparts and Facsimiles. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. This Agreement may also be executed and
delivered via facsimile, which shall be deemed an original.

18. Confidential Disclosure Agreement. Notwithstanding any provision of this
Agreement to the contrary, any confidential disclosure agreement previously
executed by the Company and any Purchaser in connection with the transactions
contemplated by this Agreement shall remain in full force and effect in
accordance with its terms following the execution of this Agreement and the
consummation of the transactions contemplated hereby.

19. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchasers holding a majority of the then
outstanding Shares purchased hereunder. Each Purchaser may assign any or all of
its rights under this Agreement to any Person to whom such Purchaser assigns and
transfers the Shares, provided that such transferee (i) makes the
representations of such Purchaser under this Agreement, and (ii) agrees in
writing to be bound with respect to the transferred Shares, by the provisions
hereof that apply to such Purchaser.

20. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other

 

24



--------------------------------------------------------------------------------

agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

21. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

25



--------------------------------------------------------------------------------

EXHIBIT A

PURCHASER LIST

 

Purchaser

  

Shares

William S. Lapp

   13,200

PJ Family Trust, LLC

   55,000

Andrew K. Boszhardt, Jr.

   30,000

Linden Capital L.P.

   250,000

Charter Oak Partners

   130,290

Charter Oak Partners II, LP

   21,510



--------------------------------------------------------------------------------

EXHIBIT B

Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT C

Certificate of Designations



--------------------------------------------------------------------------------

EXHIBIT D

Legal Opinion



--------------------------------------------------------------------------------

Schedule 3.7

Subsidiaries

Velocity Express, Inc.

Corporate Express Distribution Services, Inc.

Velocity Express Leasing, Inc.

VXP Leasing Mid-West, Inc.

VXP Mid-West, Inc.

CD&L Acquisition Corp.



--------------------------------------------------------------------------------

Schedule 3.12

Labor Matters

The California EDD is conducting an investigation of the classification of the
Company’s independent contractors.



--------------------------------------------------------------------------------

Schedule 3.13

Intellectual Property

On November 30, 2000, Velocity Express, Inc. entered into a Settlement Agreement
with Velocity Courier, Inc. in connection with the parties’ use of certain
“Velocity” trademarks. Pursuant to the terms of the settlement, Velocity
Express, Inc. is permitted to use the Velocity trademarks anywhere in the United
States except for the City of Chicago and the territory that extends 50 miles
from the Chicago city limits, but within the State of Illinois. The Settlement
Agreement required Velocity Express, Inc. to amend its trademark applications to
reflect this exclusion. The Company anticipates that it will initiate concurrent
use proceedings in order to clarify territorial rights with respect to two
“Velocity” trademark registrations (Velocity and Velocity Express).



--------------------------------------------------------------------------------

Schedule 3.27

Lock-up Agreements

Vincent A. Wasik

Edward W. Stone

Andrew B. Kronik

Kay Perry Durbin

Jeffrey Hendrickson



--------------------------------------------------------------------------------

Schedule 3.33

Non-Contravention

 

A. Contraventions:

See below.

 

B. Consents:

The proposed transaction with CD&L, Inc. is restricted under the terms of a
credit facility of CD&L with Bank of America N.A. (“BOA”). BOA’s consent or
waiver of the proposed merger with the Company will be required to avoid a
default under such facilities.